Citation Nr: 1020675	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  04-17 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, including posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to February 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

In January 2006, a videoconference hearing was held before 
the undersigned Veterans Law Judge, who is the Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002).  The transcript of the hearing is in the claims 
folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2009, the Board denied service connection for 
hepatitis C.  The Board also found that new and material 
evidence had been received to reopen a claim of service 
connection for a psychiatric disorder.  The psychiatric 
disorder claim was remanded for examination of the Veteran 
and a medical opinion.  The examiner was asked for an opinion 
as to whether it was at least as likely as not that the 
Veteran's psychiatric disorder was incurred in service or 
aggravated by service or was otherwise causally related to 
service.  The Veteran was examined in September 2009 and the 
examiner provided a very clear opinion to the effect that the 
Veteran had PTSD as the result of childhood trauma.  However, 
the opinion as to aggravation was less than clear.  The 
examiner expressed the opinion that the Veteran was again 
"overwhelmed" in service but had shown "resiliency" on 
subsequent occasions.  This is not an adequate response to 
the Board's May 2009 inquiry.  It does not tell us whether 
there was aggravation or a temporary flare-up.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should return the claims folder 
to the examiner who did the September 
2009 VA examination.  He should be 
asked to clarify his opinion as to the 
following question with a complete 
explanation.  

Is it at least as likely as not that 
the pre-existing PTSD was aggravated 
during the Veteran's active service?  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.  

The term aggravation means a chronic 
increase in severity beyond the natural 
progress of the preexisting disability.  
38 C.F.R. § 3.306.  Temporary or 
intermittent flare-ups of 
symptomatology related to a preservice 
condition are not considered in-service 
aggravations, unless the underlying 
condition was worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991).  

If the examiner who did the September 
2009 examination is not available, a 
similarly qualified examiner can 
provide the necessary opinion.  If the 
required opinion cannot be rendered 
without further examination of the 
Veteran, such examination and any other 
testing as may be deemed appropriate 
should be scheduled.  The claims folder 
should be made available to all 
examiners.  

2.  Thereafter, the RO should readjudicate 
this claim in light of any evidence added 
to the record.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

